Citation Nr: 0212618	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  99-17 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee, status post 
osteochondritis dissecans.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
September 1990.

The current appeal arose from an April 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas.  The RO, in pertinent part, denied the claim 
for an increased evaluation for post-operative 
osteochondritis dissecans of the left knee.

The veteran failed to report for a scheduled travel Board 
hearing to be held in June 2000.  As there was no show of 
good cause for the nonattendance, the failure to appear has 
been considered a withdrawal of the request for hearing.

The Board remanded this matter in November 2000 for 
additional development of the claim.  

The RO most recently affirmed the determination previously 
entered in March 2002.

The case has been returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1. All notification and development of the claim, as required 
by VA's duty to assist the veteran, has been completed.

2. The left knee disability is manifested by limitation of 
motion objectively confirmed by painful motion, and this 
provides the basis for the current 10 percent evaluation.

3. The left knee disability is not manifested by recurrent 
instability or subluxation of moderate severity.

4. The left knee disability is not manifested by dislocated 
cartilage with frequent episodes of "locking" pain and 
effusion.

5. The left knee disability is manifested by flexion to at 
least 45 degrees, and extension is limited to no more than 
10 degrees. 

6. The left knee disability not manifested by tibia and 
fibula impairment of moderate severity.

7. The competent and probative evidence shows that at no time 
during the pertinent rating period was there weakness, 
fatigability, crepitation, tenderness, redness, heat, 
abnormal movement, etc., not already contemplated in the 
current evaluation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee, status post 
osteochondritis dissecans, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5256-5262 (2001); VAOPGCPREC 23-97, VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In October 1996, the RO granted entitlement to service 
connection for left knee osteochondritis.  At that time, the 
RO also denied entitlement to service connection for nerve 
damage to the left knee, status post surgery.

In August 1997, the RO granted a compensable evaluation of 10 
percent, effective June 3, 1997, for the veteran's left knee 
disability.

A February 1998 VA treatment record indicates the veteran 
complained of increasing pain and swelling of one-year 
duration but that he was in a physical therapy program that 
improved his pain.  On physical examination, there was no 
effusion or laxity, and McMurray's test was negative.  Some 
medial tenderness was noted, and range of motion was 0 
degrees to 120 degrees.

In a February 1999 statement, the veteran reported having an 
increase in left knee pain and instability.

VA conducted general and joints examinations in March 1999.  
The general medical examination report notes that the veteran 
stated his knee swells, is sore, and "catches on him" but 
it does not bother him.  He added that he takes Motrin for 
the pain.  Regarding his occupational history, he reported 
that he is a VA psychologist.

The joints examination report notes that the veteran stated 
his knee disability did not affect his usual occupation.  He 
denied using crutches, braces, or a cane at that time.  He 
reported intermittent swelling and symptoms of instability 
with occasional medial soreness.  He walked with a normal 
gait, and there was no evidence of effusion.  There was no 
obvious crepitus with range of motion, and there was no 
evidence of instability on anterior or posterior drawer or 
anterior Lachman's.  No varus or valgus instability was noted 
as well.  Tenderness to palpation was not apparent along the 
patellofemoral mechanism, and range of motion was within 
normal limits.  X-rays revealed some peaking of the tibial 
spines as well as some degenerative change in the area of the 
original lesion.  The diagnostic impression was mild to 
moderate residual symptoms related to the left knee 
osteochondritis.

VA treatment records from April to May 1999 reflect 
complaints of a work-related injury, during which the veteran 
was receiving training to "take down patients."  (As noted 
earlier, he reportedly works for VA.)  During a mock "take 
down of subject patient," he fell awkwardly, hurting the 
knee, which resulted in swelling and a popping or catching 
sensation.  




The employee health physician assessed a period of partial 
disability beginning April 13, 1999 and ending May 4, 1999.  
The veteran was limited to light work during that period.  A 
May 1999 X-ray of the left knee showed minimal degenerative 
arthritis.

In the June 1999 notice of disagreement (NOD), the veteran 
stated that the March 1999 examiner did not accurately 
document his findings on examination.  For instance, the 
veteran asserted that the examining physician did in fact 
find lateral instability but documented otherwise.  In the 
NOD, he also argued that his knee disability precluded 
physical training "required for the department [he] work[s] 
in."

VA conducted a joints examination in July 2001.  The veteran 
reported that he works for VA in an outreach department.  He 
also said that he currently takes Ibuprofen and muscle 
relaxants and wears a Don Joy anterior cruciate ligament 
brace.  A cane was also being used.  Pertinent medical 
history also disclosed that he was in a motor vehicle 
accident in June 2000, in which he injured his neck, 
shoulder, and left hip.

The July 2001 VA examiner noted that there had been no 
surgery, treatment, or testing done on the knee since 1999.  
On physical examination, the veteran walked with antalgic 
gait.  He demonstrated full active range of motion of the 
knee.  He limited flexion to 90 degrees at which point he 
reported significant posterior knee pain.  There was no 
evidence of instability on anterior or posterior drawer.  

He had no varus or valgus instability, although he did have 
increasing  medial knee pain with valgus stress.  He had 
tenderness to palpation along the medial joint line, and he 
had mild to moderate crepitus on range of motion.  There were 
complaints of pain to palpation about the patellofemoral 
articulation.  The examiner added that there was no effusion.  
The examiner diagnosed degenerative joint disease of the left 
knee.

The July 2001 examiner also provided specific answers to 
questions posed in the Board's November 2000 remand.  The 
examiner opined that the service-connected left knee 
disability involved only the joint structure; that the left 
knee disability caused weakened movement and fatigability but 
did not impair the ability to perform average employment in a 
civil occupation; that the veteran manifested complaints of 
pain on movement of the knee joint; that there was no 
evidence of disuse of the left knee; and that there were 
other medical and orthopedic problems that may have an impact 
on the functional capacity related to the service-connected 
left knee disability.

As ordered by the July 2001 examiner, VA conducted an 
electromyelogram (EMG) nerve conduction study.  The results 
were essentially normal, but the clinical significance of 
that remained to be determined.

In December 2000, the veteran was determined eligible for 
clothing allowance to help pay for a metal knee brace for his 
left knee degenerative joint disease.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14 (2001).

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The CAVC has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).

The CAVC, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes.  Inquiry 
will be made into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
related considerations.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or mal-
aligned joints, due to healed injury, as at least minimally 
compensable, weakened movement, excess fatigability, swelling 
and pain on movement. 38 C.F.R. §§ 4.45, 4.59 (2001).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II (2001).

Traumatic arthritis, confirmed by X-ray, is rated as 
degenerative arthritis under DC 5010.  38 C.F.R. § 4.71a, DC 
5010 (2001).  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes involved under 38 
C.F.R. § 4.71a.

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 
(2001).

The Rating Schedule provides a zero percent rating when 
extension of the leg is limited to 5 degrees, 10 percent when 
extension is limited to 10 degrees, 20 percent when extension 
is limited to 15 degrees, 30 percent when extension is 
limited to 20 degrees, 40 percent when extension is limited 
to 30 degrees, and 50 percent when extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261 (2001).

The Rating Schedule provides a zero percent rating for 
limitation of flexion of the leg when flexion is limited to 
60 degrees, 10 percent when flexion is limited to 45 degrees, 
20 percent when flexion is limited to 30 degrees, and 30 
percent when flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260 (2001).

Other impairment of the knee with recurrent subluxation or 
lateral instability warrants a 10 percent rating when slight, 
a 20 percent rating when moderate, and a 30 percent rating 
when severe.  38 C.F.R. § 4.71a, DC 5257 (2001).

Precedent opinions of the General Counsel are binding on the 
Board. 38 U.S.C.A. § 7104(c) (West 1991).

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under DCs 5003 and 5257.  
VAOPGCPREC 23-97.

When a knee disorder is already rated under DC 5257, the 
veteran must also have limitation of motion under DC 5260 or 
DC 5261 in order to obtain a separate rating for arthritis.

If the veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned. 
VAOPGCPREC 23-97. 

The Rating Schedule provides a 100 percent evaluation for a 
period of one year following prosthetic implantation of a 
knee joint.  Thereafter, where there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity, a 60 percent evaluation is warranted.  
Where there is intermediate degrees of residual weakness, 
pain or limitation of motion, the disability is rated by 
analogy to DCs 5256, 5261 or 5262, with a minimum evaluation 
of 30 percent to be assigned.  38 C.F.R. § 4.71a, DC 5055 
(2001).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in the CAVC at the time of its 
enactment.  

However, the United States Court of Appeals for the Federal 
Circuit (CAFC) has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).
Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment.  

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Accordingly, 
the amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

The July 1999 statement of the case (SOC) provided notice as 
to what was substantively required to substantiate the claim.  
The November 2000 Board remand, which noted the change in law 
regarding the duty to assist, set forth what information or 
evidence VA needed from the veteran and how VA would assist 
in developing and readjudicating the claim.

VA has accordingly met its duty to notify the veteran of the 
information necessary to substantiate the claim, as well as 
the duty to notify which evidence he would obtain and which 
VA would retrieve.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that section 5103(a), as amended by VCAA, 
and § 3.159(b), as recently amended, require VA to inform 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so).

The April 1999 rating decision, the July 1999 SOC, and the 
supplemental statements of the case (SSOCs) dated in January 
2000 and March 2002 also served to notify the veteran of his 
procedural and appellate rights.  During the appeal process, 
he has exercised several of these rights.  

For instance, he has been afforded the opportunity to present 
information and arguments in favor of his claim, and he and 
his representative have in fact done so by submissions dated 
through June 2002.

The Board also notes that the veteran requested a personal 
hearing, but he failed to appear at his scheduled hearing 
without good cause shown for his nonattendance.

The claims file shows that the RO has made reasonable efforts 
to obtain all identified evidence and has received either the 
requested evidence or a negative response from medical 
providers.  


The VA Form 9, Appeal to Board of Veterans' Appeals, dated in 
August 1999, identified outstanding VA treatment records that 
the RO subsequently obtained and considered, as indicated in 
the January 2000 SSOC.  Other submissions dated during the 
appeal process fail to identify other sources of outstanding 
information or evidence, including the accredited 
representative's March 2000 and June 2002 statements.  
Pursuant to the Board's November 2000 remand, the RO sent a 
letter requesting the veteran to identify any additional 
evidence; no response was received.

A VA examination was conducted in March 1999, and pursuant to 
the Board's remand, a VA examination was again conducted in 
July 2001.  The reports from these examinations sufficiently 
address the issue decided herein, and a request at this time 
for another VA examination of the left knee is unnecessary.  
The report of the last examination adequately represents the 
current level of disability because there is no indication 
that his claimed knee disability has worsened in the interim.  
See VAOPGCPREC 11-95.

The July 2001 VA examination report indicated that X-rays of 
the left knee had been ordered, but there is no indication 
that the results have been associated with the claims file or 
considered by the examiner.  The Board notes that this X-ray 
evidence would in no way support the claim because X-ray 
evidence would be redundant in an increased rating claim 
where arthritis has been confirmed, as in the present case in 
which the left knee disability is currently compensated under 
traumatic arthritis.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation and the 
implementing regulations have been completed in full.

Lastly, this is not a case in which the VCAA has been applied 
in the first instance.  In the November 2000 remand, the 
Board noted the change in law regarding the duty to assist, 
and the RO developed the case accordingly and readjudicated 
the claim in March 2002.


Increased Evaluation

The RO has rated the left knee disability under DC 5010-5260.  
The veteran's current 10 percent evaluation presumably shows 
a joint impacted by painful or limited motion with arthritic 
change.  38 C.F.R. § 4.71a, DC 5003 (5010).  Pain was 
apparently a significant factor in establishing a compensable 
evaluation because the competent evidence does not show range 
of motion limitations which by themselves would establish a 
10 percent evaluation.

Dislocated semilunar cartilage with frequent episodes of 
"locking, pain and effusion into the joint" have not been 
shown to be reflective of the service-connected left knee 
disability.  Accordingly, the next higher evaluation of 20 
percent is not warranted under DC 5258.  

To warrant a 20 percent evaluation under DC 5260, left knee 
flexion would have to be limited to 30 degrees.  The March 
1999 examination report indicated a full range of motion.  
The July 2001 examination revealed left knee flexion to 90 
degrees, at which point pain was realized.  Accordingly, an 
increased evaluation under this Code is not warranted.


To warrant a 20 percent evaluation under DC 5261, left knee 
extension would have to be limited to 15 degrees.  The 
examinations of record do not document knee extension even 
remotely approaching 15 degrees.  Therefore, an increased 
evaluation under DC 5261 is also precluded.

Although the veteran wears a brace, the service-connected 
left knee disability is not characterized by malunion of the 
tibia or fibula with moderate knee or ankle disability, 
thereby precluding assignment of an increased evaluation of 
20 percent under DC 5262.

Although the veteran wears a knee brace, the competent and 
probative evidence persuasively shows no evidence of any 
subluxation or instability that would allow for multiple 
ratings for instability and arthritis.

With respect to functional loss due to pain, the VA 
examinations of record show minimal pathology reflective of 
painful motion, edema, effusion, instability, weakness, 
tenderness, heat, abnormal movement or guarding.  For 
instance, the March 1999 examination revealed complaints of 
intermittent swelling, but other pertinent findings were 
negative.  

The limited treatment records during the pertinent period 
reflect conservative treatment and an acute exacerbation of 
the left knee disability of approximately three weeks 
duration due to the veteran's participation in strenuous 
physical training.  Furthermore, his participation in 
training to subdue a patient in itself suggests the propriety 
of the diagnosis of mild symptoms commensurate with a minimal 
compensable evaluation of 10 percent.   

Antalgic gait and weakened movement/fatigability were 
observed at the July 2001 examination, but there was no 
effusion or evidence of disuse, and the examiner noted that 
unrelated orthopedic problems, such as radiating back pain, 
also impacted the veteran's functioning.  

In March 1999, the veteran stated his symptoms did not bother 
him.  The July 2001 examiner, an orthopedic specialist, 
stated the left knee disability only involved the joint 
structure.  Despite several subjective complaints, the 
evidentiary record in its entirety shows minimal to no 
objective evidence of incoordination, fatigability, 
adhesions, defective innervation, deformity, etc.  

The Board stresses that the competent evidence only shows 
painful motion beyond the degrees of flexion and extension 
required for the next higher evaluation.  For example, the 
July 2001 examination disclosed pain began at 90 degrees 
flexion.  Regardless of pain, the next higher evaluation of 
20 percent requires limited flexion to 30 degrees under DC 
5260.  

The Board accordingly finds no basis upon which to predicate 
a grant of entitlement to an increased evaluation with 
application of the criteria under 38 C.F.R. §§ 4.40, 4.45, 
4.59.

The veteran has argued that the VA examiner failed to 
accurately document the findings on examination.  Here, the 
Board notes that the veteran is a lay witness who cannot 
render competent medical opinions as to what the examiner did 
or did not find on examination.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).   Health 
professionals, however, are experts and are presumed to know 
the requirements applicable to their practice and to have 
taken them into account in providing a diagnosis.  Cohen v. 
Brown, 10 Vet. App. 128 (1997), 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation.  Gilbert, supra.


Extraschedular Consideration

The RO has determined that referral for extraschedular 
consideration is not warranted.  The Board has also 
considered whether referral for an increased evaluation on an 
extra-schedular basis is warranted.  

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extra-schedular 
evaluation may be assigned that is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2001). 

The CAVC has held that the Board must only address referral 
under § 3.321(b)(1) when exceptional or unusual circumstances 
are present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
The RO provided the criteria to the veteran for extra-
schedular evaluation and obviously considered them when it 
issued its statement of the case in July 1999; however, the 
RO did not granted entitlement to increased compensation 
benefits on this basis.

The Board is of the opinion that the veteran has not 
submitted evidence indicating that his left knee disability 
affects employability in ways not contemplated by the Rating 
Schedule, whose percentage ratings represent the average 
impairment in earning capacity.  38 C.F.R. § 4.1.  

VA treatment records show VA employs him.  He has 
acknowledged that he works, and his submissions include an 
employee-sponsored disability determination.  As recently as 
the July 2001 examination, he reported that he continues to 
work for VA in its outreach department.  

At the March 1999 examination, he specifically indicated that 
his left knee disability did not affect his usual occupation.

The Board notes that the mere assertion that a disability 
interferes with employment or renders a veteran unemployable 
does not automatically raise or implicate the assertion that 
the regular schedular standards are not adequate and 
therefore require consideration of section 3.321(b)(1).  See 
VAOPGCPREC 6-96.

The Board also finds that the evidence does not show there 
have been frequent periods of hospitalization due to the 
veteran's left knee disability.  The claims file shows he is 
seen occasionally as an outpatient, but his left knee 
disability has not required any serious treatment, let alone 
frequent periods of hospitalization, during the relevant 
period.

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
left knee disability has rendered the veteran's disability 
picture unusual or exceptional, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee, status post 
osteochondritis dissecans, is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

